DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/14/22.
Claims 1-12 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/6/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 4/14/22 with respect to claims 1-12 have been considered but are not persuasive.

	Applicant argued in page 10-11 that prior art does not teach said second part having a geometrical form with m sides, where m>4.

Examiner disagree on this because Moriya [0038] FIG. 2B is a view showing another example of encoding modes for a P picture in each of which predictive encoding in a time direction is carried out. In FIG. 2B, mb_mode Oto 6 are the modes (inter) in each of which a macroblock (M.times.L pixel block) is encoded by using an inter frame prediction. Moriya FIG. 2B mb_mode1 to mb_mode4 shows L-shaped m sides. Encoding and decoding are done using same algorithm.

Argument 1:	

	
Applicant argued in page 11-12 that prior art does not teach coding a value of a syntax element indicating said given subdivision mode of said at least one current block.

Examiner disagree on this because argument is not commensurate with claim language. Ordinary skill in the art does not interpret prediction parameters from the claim language. However Hinz [0131] syntax elements, of the prediction parameters of the base layer are used to set the subblocks of the current portions subblock subdivision obtained from the base layer, which influence the similarity measure and  Hinz Fig. 21 [0175] teach a currently visited subblock, such as the subblock 412 for which the reference sign 412 has exemplarily been shown in 22 FIG. 40, a syntax element is signaled within the data stream such as the enhancement layer substream 6b, indicating whether the currently visited subblock has any significant transform coefficient or not. syntax elements are used to predict the prediction parameters of the subblocks as well as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, because Hinz [0198] the syntax element that signals the usage of this mode can be transmitted only for the corresponding block sizes, or the values of a syntax element that signals (among other coding parameters) the usage of this mode can be correspondingly restricted for other block sizes. Hinz [0896] determine the intra prediction parameter for the current block based on a syntax element present in the coded data stream for the current block, and the probably advantageous intra prediction parameter. [0906] determine the intra prediction parameter for the current block based on a syntax element present in the coded data stream for the current block, and the probably advantageous intra prediction parameter. Same algorithm for predicting syntax element present in the coded data stream for the current block will be applicable for syntax element indicating said given subdivision mode.

Applicant argued in page 12 that prior art does not teach coding the first part, obtaining coded data associated to said first part, said coded data being representative of a significant element of said at least one current block, because significant element is the data of the first part of the current block which are coded – required by claim.

Examiner disagree on this because “coded data being representative of a significant element” does not mean “significant element is the data of the first part of the current block which are coded”. Applicant argument is not commensurate with claim language.

Applicant argued in page 12-13 that prior art does not teach coding the second part with m sides, comprising determining at least one item of information of reconstruction of said second part with m sides, said at least one item of reconstruction being set to a predetermined zero value of a prediction residue of said second part with
m sides.

Examiner disagree on this because uniform zone or subblock has not been claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also Hinz [0233] meets argued claim limitation because it infers zero and does not matter it is transmitted or not.

Applicant argued in page 13 that prior art does not teach "transmitting to a decoder a data signal including the coded value of said syntax element, said value of said syntax element being representative of said subdivision of said at least one current block into said first part and said second part, said coded data associated to said
first part".

Examiner disagree on this because this is address in page 3 of this document under the heading Argument 1. Hinz Fig. 21 [0175] and Hinz [0198] the syntax element that signals the usage of this mode can be transmitted only for the corresponding block sizes, or the values of a syntax element that signals (among other coding parameters) the usage of this mode can be correspondingly restricted for other block sizes. Also it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art block size and subdivision are co-related.


Applicant argued in page 14 that prior art does not teach a uniform zone of the current block.

Examiner disagree on this because meaning of uniform zone is not clear from the claim language. Each picture has some portion is uniform such has flat background Hinz [0004] and some portion are non-uniform. As Moriya did not explicitly teach non-uniform only coding algorithm, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art Moriya teach uniform zone, because all pictures have some uniform zone.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1-4 and 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 10924769 B2.  Even though US Pat. 10924769 B2 does not claim predetermined zero value of a prediction residue instead claim a “predetermined value” which can also be zero, because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art predetermined value can be any number including zero. All other different are not patentable distinctions because of the combined teachings of Hinz and Moriya. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine US Pat. 10924769 B2, Hinz and Moriya with predictable results.

Instant Application 17/142,612
US Pat. 10924769 B2
1. A method comprising: coding at least one image by a coding device, comprising: 

subdividing the at least one image into a plurality of blocks; 

subdividing at least one current block into a first part and a second part according to a given subdivision mode for said at least one current block, 

for which the first part has a rectangular or square form and the second part forms the complement of the first part in the current block, 

said second part having a geometrical form with m sides, where m>4, said second part defining a uniform zone of said at least one current block; 

coding a value of a syntax element indicating said given subdivision mode of said at least one current block; 

coding the first part, obtaining coded data associated to said first part, said coded data being representative of a significant element of said at least one current block; 

coding the second part with m sides, comprising determining at least one item of information of reconstruction of said second part with m sides, said at least one item of reconstruction being set to a predetermined zero value of a prediction residue of said second part with m sides; 







and transmitting to a decoder a data signal including the coded value of said syntax element representative of said subdivision of said at least one current block into said first part and said second part, 


and said coded data associated to said first part, 


the predetermined zero value of said prediction residue of said second part with m sides being not contained in said data signal.
1. A method comprising: coding at least one image by a coding device, comprising: 

subdividing the at least one image into a plurality of blocks; 

subdividing at least one current block into a first part and a second part according to a given subdivision mode for said at least one current block, 

for which the first part has a rectangular or square form and the second part forms the complement of the first part in the current block, 

said second part having a geometrical form with m sides, where m>4, said second part defining a uniform zone of said at least one current block; 

coding a value of a syntax element indicating said given subdivision mode; 


coding the first part, obtaining coded data associated to said first part, said coded data being representative of a significant element of said at least one current block; 

coding the second part with m sides, obtaining coded data associated to said second part with m sides, in which at least one item of information of reconstruction of said second part with m sides is set to at least one predetermined value, said at least one item of information of reconstruction of said second part with m sides corresponding to a type of subdivision of said second part with m sides or to an item of information on coding of pixels of said second part with m sides; 

transmitting to a decoder a data signal including the coded value of said syntax element, said value of said syntax element being representative of said subdivision of said at least one current block into said first part and said second part, 

said coded data associated to said first part, and said coded data associated to said second part; 

the at least one predetermined value of said at least one item of information of reconstruction of said second part with m sides being not contained in said data signal.





Limitations of claim 5-6 of instant application are obvious over claim 5-6 of US Pat. 10924769 B2.
 
Limitations of claim 7-9 of instant application are obvious over claim 9-11 of US Pat. 10924769 B2.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinz (U.S. Pub. No.  20150195566 A1), in view of Moriya (U.S. Pub. No. 20130028326 A1).

Regarding to claim 1-4 and 11-12:

1. Hinz teach a method comprising: coding at least one image by a coding device, comprising: subdividing the at least one image into a plurality of blocks; (Hinz FIG. 15a [0123] instead of signaling within the enhancement layer substream 6b subdivision information for current portion 28, the above description suggests selecting a subblock subdivision among a set of possible subblock subdivisions of current portion 28 such that the selected subblock subdivision is the coarsest among the set of possible subblock subdivisions) subdividing at least one current block into a first part and a second part according to a given subdivision mode for said at least one current block, for which the first part has a rectangular or square form and the second part forms the complement of the first part in the current block, (Hinz [0134] these borders could, thus, be borders of prediction blocks 306 of the base layer signal 200 and could partially coincide with borders between neighboring coding units 304 or even neighboring largest coding units 302 of the base layer signal 200, respectively. Dashed lines at 312 indicate the current coding unit's 308 subdivision into prediction blocks as derived/selected by the local transferal from the base layer signal 200)
coding a value of a syntax element indicating said given subdivision mode of said at least one current block; (Hinz [0131] it may also be that merely a part of the syntax elements contributing to the similarity measure, are used for predicting the prediction parameters of the subblocks of the subdivision of the enhancement layer in addition to the mere subdivision transferal itself such as merely predicting or pre-setting the modes of the subblocks of current portion 28 although the mode-specific base layer prediction parameters participate in the similarity measure determination. Hinz Fig. 21 [0175] a currently visited subblock, such as the subblock 412 for which the reference sign 412 has exemplarily been shown in 22 FIG. 40, a syntax element is signaled within the data stream such as the enhancement layer substream 6b, indicating whether the currently visited subblock has any significant transform coefficient or not. FIG. 21, the syntax elements 416 are illustrated for two exemplary subblocks. If the respective syntax element of the respective subblock indicates an insignificant transform coefficient, nothing else needs to be transmitted within the data stream or enhancement layer substream 6b. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, because Hinz [0198] the syntax element that signals the usage of this mode can be transmitted only for the corresponding block sizes, or the values of a syntax element that signals (among other coding parameters) the usage of this mode can be correspondingly restricted for other block sizes. Hinz [0896] determine the intra prediction parameter for the current block based on a syntax element present in the coded data stream for the current block, and the probably advantageous intra prediction parameter. [0906] determine the intra prediction parameter for the current block based on a syntax element present in the coded data stream for the current block, and the probably advantageous intra prediction parameter. Same algorithm for predicting syntax element present in the coded data stream for the current block will be applicable for syntax element indicating said given subdivision mode)
coding the first part, obtaining coded data associated to said first part, said coded data being representative of a significant element of said at least one current block; (Hinz [0125] based on the subblock subdivisioning of portion 28 thus determined, portion 28 may be predictively reconstructed/coded. With regard to the above description, it should be noted that different possibilities exist in order to "measure" the coarseness [significant element] of the different available subblock subdivisions of current block 28. For example, the measure of coarseness could be determined based on the number of subblocks: the more subblocks a respective subblock subdivisioning has, the lower its level. This definition has obviously not been applied in the case of FIG. 15a where the "measure of coarseness" is determined by a combination of the number of subblocks of the respective subblock subdivisioning, and the smallest size of all subblocks of the respective subblock subdivisioning)
comprising determining at least one item of information of reconstruction of said second part with m sides, said at least one item of reconstruction being set to a predetermined zero value of a prediction residue of said second part with sides; (Hinz [0175] if the respective syntax element of the respective subblock indicates an insignificant transform coefficient, nothing else needs to be transmitted within the data stream or enhancement layer substream 6b. Rather, the scalable video decoder may set the transform coefficients within that subblock to zero. [0233] the transmission of the residual signal can also be omitted [predetermined zero] (inferred to be equal to zero) if it is correspondingly signaled inside the bitstream)
and transmitting to a decoder a data signal including the coded value of said syntax element (Hinz [0175] FIG. 21, the syntax elements 416 are illustrated for two exemplary subblocks. If the respective syntax element of the respective subblock indicates an insignificant transform coefficient, nothing else needs to be transmitted within the data stream or enhancement layer substream 6b) representative of said subdivision of said at least one current block into said first part and said second part, (Hinz [0175] the scalable video decoder may set the transform coefficients within that subblock to zero. If, however, the syntax element 416 of a respective subblock indicates that this subblock has any significant transform coefficient, then further information pertaining to the transform coefficients within that subblock are signaled within the data stream or substream 6b. At the decoding side, the scalable video decoder decodes from the data stream or substream 6b syntax elements 418 indicating the levels of the transform coefficients within the respective subblock. The syntax elements 418 may signal the positions of significant transform coefficients within that subblock in accordance with a scan order among these transform coefficients within the respective subblock, and optionally the scan order among the transform coefficients within the respective subblock) and said coded data associated to said first part, (Hinz [0131] it may also be that merely a part of the syntax elements contributing to the similarity measure, are used for predicting the prediction parameters of the subblocks of the subdivision of the enhancement layer in addition to the mere subdivision transferal itself such as merely predicting or pre-setting the modes of the subblocks of current portion 28 although the mode-specific base layer prediction parameters participate in the similarity measure determination. 
the predetermined zero value of said prediction residue of said second part with sides being not contained in said data signal. (Hinz [0233] the transmission of the residual signal can also be omitted [not contained] (inferred to be equal to zero))

Hinz do not explicitly teach said second part having a geometrical form with m sides, where m>4, said second part defining a uniform zone of said at least one current block; coding the second part with m sides.

However Moriya teach said second part having a geometrical form with m sides, where m>4, said second part defining a uniform zone of said at least one current block; (Moriya [0072] In contrast, in the case of L-shaped blocks [six sides] having an L-letter shape mb_mode1, sub_mb_mode2, mb_mode2, sub_mb_mode3, mb_mode3, sub_mb_mode4, mb_mode4, and sub_mb_mode5, the positions A, B, and C on which the median is operated are changed in accordance with the L-letter shape in order to make it possible to apply the same process as that performed on rectangular blocks to each L-shaped block)
coding the second part with m sides, (Moriya [0038] FIG. 2B is a view showing another example of encoding modes for a P picture in each of which predictive encoding in a time direction is carried out. In FIG. 2B, mb_mode Oto 6 are the modes (inter) in each of which a macroblock (M.times.L pixel block) is encoded by using an inter frame prediction. Moriya FIG. 2B mb_mode1 to mb_mode4 shows m sides. Encoding and decoding are done using same algorithm) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hinz, further incorporating Moriya in video/camera technology. One would be motivated to do so, to incorporate second part having a geometrical form with m sides, where m>4, said second part defining a uniform zone of said at least one current block. This functionality will improve efficiency.

Regarding to claim 5:

5. Hinz teach the decoding method as claimed in claim 4, in which, at least one item of information of reconstruction of said second part with sides corresponds to some values of prediction pixels which are stored in the decoding device. (Hinz [0282] the dynamic range of difference pictures can theoretically exceed the dynamic range of original pictures. Assuming an 8-bit representation of images in the range [0 255], the difference images can have a range of [-255 255]. However, in practice, most of the amplitudes are distributed around the positive and negative vicinity of 0. In an embodiment of storing the difference images, a constant offset of 128 is added and the result is clipped to the range [0 255] and stored as regular 8-bit images. Later, in the encoding and decoding process, the offset of 128 is subtracted back from the difference amplitude loaded from the difference pictures)

Hinz do not explicitly teach m sides.

However Moriya teach m sides (Moriya [0072] in the case of L-shaped blocks [six sides] having an L-letter shape mb_mode1, sub_mb_mode2, mb_mode2, sub_mb_mode3, mb_mode3, sub_mb_mode4, mb_mode4, and sub_mb_mode5, the positions A, B, and C on which the median is operated are changed in accordance with the L-letter shape in order to make it possible to apply the same process as that performed on rectangular blocks to each L-shaped block)

Regarding to claim 8:

8. Hinz teach the decoding method as claimed in claim 4, Hinz do not explicitly teach in which said act of reading comprises reading, in the data signal, an item of information indicating a given subdivision configuration of the current block into said first and second parts, said configuration being selected from various predetermined subdivision configurations.

However Moriya teach in which said act of reading comprises reading, (Moriya [0158] The type indicating signal 123 shows the type of the parameter to be decoded, and the decoding device determines what the parameter to be decoded is in accordance with a syntax held by the variable length decoding unit 61. Therefore, the encoding device and the decoding device need to hold [reading] the same syntax) in the data signal, (Moriya [0135] For example, when three pieces of context identification information CO, C1, and C2 are prepared for the root node in the example of FIG. 13(a), the context generating unit 99 refers to the pieces of peripheral block information 101 about the adjacent peripheral blocks A and B to select either one of the three pieces of context identification information CO, C1, and C2 in accordance with the following equation (4). The context generating unit 99 outputs the selected context identification information as the context identification information 102. Moriya [0157] The context generating unit 122 refers to both a type indicating signal 123 showing the type of the parameter to be decoded the optimum encoding mode [subdivision mode] 62. [0158] The type indicating signal 123 shows the type of the parameter to be decoded, and the decoding device determines what the parameter to be decoded is in accordance with a syntax held by the variable length decoding unit 61. Therefore, the encoding device and the decoding device need to hold [reading] the same syntax) an item of information indicating a given subdivision configuration of the current block into said first and second parts, said configuration being selected from various predetermined subdivision configurations. (Moriya Fig. 2A [0037] sub_mb_modeO to sub_mb_mode4 are the modes each of which, when mb_mode3 is selected as the encoding mode of a macroblock, can be allocated to each of the four subblocks (mxl pixel blocks) into which the macroblock is divided. sub_mb_modeO is the mode (intra) in which a subblock is encoded by using an intraframe prediction)

Regarding to claim 10:

10. Hinz teach the decoding method as claimed in claim 4, Hinz do not explicitly teach in which a subdivided current block contains at most a part having a geometrical form with m sides.

However Moriya teach in which a subdivided current block contains (Moriya Fig. 2A [0004] Further, in accordance with the orthogonal transformation/transform coefficient quantization technique, a differential signal which is acquired by subtracting a prediction signal acquired as the result of the above-mentioned motion-compensated prediction from the current macroblock is orthogonal transformed and quantized so that the amount of information is compressed) at most a part having a geometrical form with m sides. (Moriya Fig. 2B [0072] In contrast, in the case of L-shaped blocks [six sides] having an L-letter shape mb_mode1, sub_mb_mode2, mb_mode2, sub_mb_mode3, mb_mode3, sub_mb_mode4, mb_mode4, and sub_mb_mode5, the positions A, B, and C on which the median is operated are changed in accordance with the L-letter shape in order to make it possible to apply the same process as that performed on rectangular blocks to each L-shaped block)

4.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinz (U.S. Pub. No.  20150195566 A1), in view of Moriya (U.S. Pub. No. 20130028326 A1), further in view of Song (U.S. Pub. No. 20130034152 A1).

Regarding to claim 6:

6. Hinz teach the decoding method as claimed in claim 4, Hinz do not explicitly teach in which said at least one item of information of reconstruction of the second part with m sides of the current block is representative of an act of not subdividing said second part with m sides of the current block.

However Moriya teach m sides (Moriya [0072] in the case of L-shaped blocks [six sides] having an L-letter shape mb_mode1, sub_mb_mode2, mb_mode2, sub_mb_mode3, mb_mode3, sub_mb_mode4, mb_mode4, and sub_mb_mode5, the positions A, B, and C on which the median is operated are changed in accordance with the L-letter shape in order to make it possible to apply the same process as that performed on rectangular blocks to each L-shaped block)

The motivation for combining Hinz and Moriya as set forth in claim 1 is equally applicable to claim 6.

However Song teach in which said at least one item of information of reconstruction of the second part with m sides of the current block is representative of an act of not subdividing said second part with sides of the current block. (Song [0291] Referring to FIGS. 39 and 40, a Sub_block_CBP flag indicating whether a non-zero transform coefficient of a luminance component and a chrominance component is present in a current subblock B is encoded, and then a split_flag indicating whether a current subblock is divided into transform subblocks is encoded)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hinz, further incorporating Moriya and Song in video/camera technology. One would be motivated to do so, to incorporate in which said at least one item of information of reconstruction of the second part with m sides of the current block is representative of an act of not subdividing said second part with sides of the current block. This functionality will improve efficiency.

Regarding to claim 7:

7. Hinz teach the decoding method as claimed in claim 4, Hinz do not explicitly teach in which said act of reading comprises reading, in the data signal, an item of information indicating whether the current block is intended to be subdivided into said first and second parts or else according to another predetermined method.

However Song teach in which said act of reading comprises reading, in the data signal, an item of information indicating whether the current block is intended to be subdivided into said first and second parts or else according to another predetermined method. (Song [0291] Referring to FIGS. 39 and 40, a Sub_block_CBP flag indicating whether a non-zero transform coefficient of a luminance component and a chrominance component is present in a current subblock B is encoded, and then a split_flag indicating whether a current subblock is divided into transform subblocks is encoded)

Allowable subject matter

Regarding to claim 9:

Claims 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482